Early December 2, 2011, Romine left home to go to work.
                 When Romine returned, he discovered the door ajar to a closet containing
                 recording equipment for the home's security cameras. The recording
                 equipment had been displaced from the closet to a kitchen chair. Romine
                 also discovered a kitchen window open and off its track. Additionally,
                 there were pliers wedged into the sliding glass door.
                             Crime scene analysts lifted fingerprints from the kitchen
                 window, which were identified as belonging to Wilson. Police also
                 reviewed the security camera footage, which showed an intruder wearing
                 a Toronto Blue Jays hat. Later, Wilson revealed to police that he was the
                 person in the video wearing the Toronto Blue Jays hat. Thus, Wilson
                 admitted to entering the home, but offered that he did so to use the
                 bathroom because it looked abandoned.
                             On March 6, 2012, the State charged Wilson with home
                 invasion. Wilson filed a discovery motion, requesting SCOPE (Shared
                 Computer Operations for Protection and Enforcement) and NCIC
                 (National Crime Information Center) reports for Romine and Nelson. The
                 district court denied Wilson's motion, concluding that it could not order
                 the State to disclose the requested reports.
                             During trial, Wilson proposed a jury instruction that would
                 define the term "reside" as used in the home invasion statute.   See NRS
                 205.067(5)(b). Wilson's proposed instruction provided:
                                   The term "reside," as used in these
                             instructions, means a person's actual residence.
                             That is, the place where an individual is legally
                             domiciled and maintains a permanent habitation.
                             In order to be legally domiciled in a particular
                             place, there must be a concurrence of fact and
                             intention: the person must make the place his
                             actual abode, place of physical presence, or
SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A    0
                            abiding place, and he must evince intent to
                            permanently remain in and/or always return to
                            that place. A mere coming for a special purpose
                            and for a limited time does not establish legal
                            domicile.
                            The district court declined to give the instruction, concluding
                that the instruction inaccurately applied domicile to the home invasion
                context. At the conclusion of Wilson's jury trial, he was convicted of home
                invasion. He appeals.
                                                DISCUSSION
                Brady Violation
                            Wilson contends that the State was required to disclose the
                requested criminal history reports because the State must disclose
                material information under Brady.         "Determining whether the state
                adequately disclosed information under Brady . . . requires consideration
                of both factual circumstances and legal issues; thus, this court reviews de
                novo the district court's decision." Mazzan v. Warden, 116 Nev. 48, 66, 993
P.2d 25, 36 (2000).
                            Brady requires prosecutors to disclose evidence favorable to
                the defense when the evidence is material to guilt or punishment.          Id.
                "[There are three components to a Brady violation: the evidence at issue
                is favorable to the accused; the evidence was withheld by the State, either
                intentionally or inadvertently; and prejudice ensued, i.e., the evidence was
                material." Id. at 67, 993 P.2d at 37 (citing Strickler v. Greene, 527 U.S.
263, 281-82 (1999)). The evidence is favorable to the accused and requires
                disclosure "if it provides grounds for the defense to attack the reliability,
                thoroughness, and good faith of the police investigation, to impeach the
                credibility of the State's witnesses, or to bolster the defense case against
                prosecutorial attacks."   Id.   Wilson maintains that the criminal history
SUPREME COURT
        OF
     NEVADA

                                                      3
(0) I947A
                 reports would have been favorable for the purpose of impeaching the
                 State's witnesses.
                              Here, Wilson has no basis for inferring that Nelson or Romine
                 even have a criminal history.      See Strickler, 527 U.S. at 286 ("Mere
                 speculation that some exculpatory material may have been withheld is
                 unlikely to establish good cause for a discovery request on collateral
                 review."). Moreover, even if we presumed that the State's witnesses have
                 extensive criminal histories, Wilson's theory of defense is not buttressed
                 by impeachment of the State's witnesses. Wilson contended in the district
                 court and now on appeal that he did not violate the home invasion statute
                 because Romine did not technically "reside" in the home, as Romine did
                 not have the intent to remain there. Impeaching the State's witnesses
                 with criminal history information does not tend to prove whether, under
                 the law, a victim of home invasion must have the intent to remain in the
                 home. Nor would it prove whether, in fact, the victim had that intent.
                 Thus, Wilson has failed to demonstrate that the evidence would have been
                 favorable.
                              Wilson correctly asserts, however, that under the second
                 Brady factor, the reports were withheld by the State. The State insists
                 the reports were not in its possession or control because they were held by
                 the police department. In Roberts v. State, we determined the State was
                 in possession of a criminal informant file when the file was in local law
                 enforcement's possession. See 110 Nev. 1121, 1125, 1132, 881 P.2d 1, 3, 7-
                 8 (1994) overruled on other grounds by Foster v. State, 116 Nev. 1088, 13
P.3d 61 (2000). The working relationship between the state and local
                 police compelled the determination that they were a single entity for
                 purposes of producing discovery in criminal prosecutions.    Wade v. State,

SUPREME COURT
        OF
     NEVADA

                                                      4
(0) 1947A    e
                114 Nev. 914, 919, 966 P.2d 160, 163 (interpreting Roberts).        We have
                emphasized that "the State may not circumvent the discovery process by
                claiming that a local police department, an agent of the State, refuses to
                disclose such documents." Id. In this case, as in Roberts, the State was in
                possession of the reports because local law enforcement was in possession.
                            Furthermore, the State's argument that it was not permitted
                to disclose the criminal history records pursuant to Judicial
                Administration, 28 C.F.R. § 20.21, lacks merit. 28 C.F.R. § 20.21(c)(3)
                provides: "States and local governments will determine the purposes for
                which dissemination of criminal history record information is authorized
                by State law, executive order, local ordinance, court rule, decision or
                order." In turn, NRS 179A.110 explicitly authorizes the district court to
                order disclosure of criminal history reports. Nonetheless, Wilson's
                argument that the district court was required to order disclosure also fails.
                NRS 179A.110 does not mandate disclosure, but permits it.           See NRS
                179A.110 (limiting criminal record use to purpose for which it was
                requested, except in the case of a court order). Here, neither the State nor
                the police were under court order to disclose.
                            Under the final Brady factor, the proper standard for
                assessing materiality of omitted evidence depends on whether the defense
                made a specific request for the evidence.        Mazzan, 116 Nev. at 66, 993
                P.2d at 36. If the defense did not request the evidence or made a general
                request, the omitted "evidence is material if there is a reasonable
                probability that the result would have been different if the evidence had
                been disclosed."   Id. (emphasis added). However, if the defense made a
                specific request, the omitted evidence is material if there is a reasonable
                possibility that the result would have been different had the evidence been

SUPREME COURT
        OF
     NEVADA

                                                      5
(0) 1947A
                 disclosed.   Id. Wilson made a specific request for SCOPE and/or NCIC
                 reports on September 7, 2012. Accordingly, the evidence was material if
                 there was a reasonable possibility that the result would have been
                 different if disclosed. We conclude, in light of the overwhelming evidence
                 of Wilson's guilt, any history of criminality that may have been revealed
                 by the requested reports would have had little or no bearing on the
                 defense's theory. Thus, there is no reasonable possibility that a decision
                 other than guilty would have been reached if disclosed.
                              Wilson contends, at minimum, that the district court should
                 have ordered in camera review to determine whether Nelson or Romine
                 had any convictions relevant for impeachment purposes. "[O]nce a
                 defendant has articulated a specific basis for claiming materiality of
                 particular evidence that it seeks. . . . the prosecutor bears the burden of
                 avoiding disclosure by seeking in camera review."      Roberts, 110 Nev. at
                 1123, 881 P.2d at 2. Wilson has yet to articulate a specific basis for
                 claiming materiality. He does not allege with any particularity any
                 potential criminal offense that, if revealed through disclosure of the
                 reports, may be useful for impeachment or may lend credence to his theory
                 of defense. Therefore, Wilson was not entitled to in camera review.
                              Because Wilson is unable to show, under Brady, that the
                 withheld evidence was favorable to him or that it prejudiced him, the
                 district court did not err when it, without in camera review, denied his
                 request for NCIC and SCOPE reports on the State's witnesses.
                 Jury Instruction
                              Wilson asserts that the district court erred when it refused to
                 give his proposed jury instruction providing that a victim only "resides" in
                 a home for purposes of determining when a home invasion has been

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e
                committed, when he or she intends to remain there. Wilson further argues
                that Romine's lack of this requisite level of intent precludes Wilson's
                conviction for home invasion. The State contends Wilson's proffered jury
                instruction was improper for use in the context of home invasion, and if
                applied, would lead to absurd results. We agree.
                            "This court reviews a district court's decision to issue or not to
                issue a particular jury instruction for an abuse of discretion."
                Ouanbengboune v. State, 125 Nev. 763, 774, 220 P.3d 1122, 1129 (2009).
                However, we review whether a jury instruction is an accurate statement of
                law de novo. Funderburk v. State, 125 Nev. 260, 263, 212 P.3d 337, 339
                (2009). We have "consistently held that the defense has the right to have
                the jury instructed on its theory of the case as disclosed by the evidence,
                no matter how weak or incredible that evidence may be."            Crawford v.
                State, 121 Nev. 744, 751, 121 P.3d 582, 586 (2005) (internal quotation
                omitted). The defense is not, however, entitled to jury "instructions that
                are misleading, inaccurate, or duplicitous." Id. at 754, 121 P.3d at 589.
                            Wilson was charged under NRS 205.067(1), which provides:
                                   A person who, by day or night, forcibly
                            enters an inhabited dwelling without permission
                            of the owner, resident or lawful occupant, whether
                            or not a person is present at the time of the entry,
                            is guilty of invasion of the home.
                            An inhabited dwelling is then defined by NRS 205.067(5)(b):
                                  "Inhabited dwelling" means any structure,
                            building, house, room, apartment, tenement, tent,
                            conveyance, vessel, boat, vehicle, house trailer,
                            travel trailer, motor home or railroad car in which
                            the owner or other lawful occupant resides.
                (Emphasis added).


SUPREME COURT
         OF
      NEVADA
                                                      7
(0) 19•17A
                                  The term resides, as used in NRS 205.067(1), does not require
                      intent to remain. "Residence," the noun form of "reside," means "[t]he act
                      or fact of living in a given place for some time." Black's Law Dictionary,
                      1502 (10th ed. 2014) (emphasis added). In addition, "residence" is
                      distinguished from "legal residence" or "domicile," which requires bodily
                      presence, in addition to intent to remain.    Id; Williams v. Clark County
                      Din. Attorney, 118 Nev. 473, 482, 50 P.3d 536, 542 (2002) (noting that
                      actual residence is a place of living and does not require intent to remain,
                      in contrast from legal residence or domicile). There is no other indication
                      within NRS 205.067 that the Legislature intended the victim of home
                      invasion to possess intent to remain in the home. Thus, Wilson's jury
                      instruction, configured based on "legal residence" or "domicile" and
                      applicable in the civil context, see NRS 10.155, clearly presents an
                      inaccurate and misleading statement of law as it pertains to home
                      invasion. As such, Wilson was not entitled to the instruction. Based on
                      the foregoing, we
                                  ORDER the judgment of conviction AFFIRMED.



                                                                                         J.
                                                         Parraguirre

                                                       r—   Do
                                                         Douglas




SUPREME      Couerr
        OF
     NEVADA

                                                            8
(0) 1947A    e
                      cc:   Hon. Valerie Adair, District Judge
                            Nguyen & Lay
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          9
(0) 1947T    (94e.4